Order entered September 18, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00676-CV

                                  RUTH TORRES, Appellant

                                                 V.

                               MARIE DIAZ, ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-08711

                                             ORDER
       Before the Court is appellant’s September 6, 2018 “Motion for Order for Release of

Court Records & Extension of Time to Resubmit Corrected Brief with Record References.”

Appellant who is presumed indigent, requests a supplemental clerk’s record containing an

additional 105 documents. In her motion, she states that each of these records was before the

trial court and she maintains generally that these records are “important to fully provide the

information for the Court of Appeals to make a determination.”

       After undertaking an extensive review of the clerk’s records on file in this appeal and the

list of requested documents, the Court has found that the following twenty-five documents

totaling 995 pages are already included in the record:

       1.      Plaintiff’s Original Petition - filed July 20, 2016;
        2.     Order Denying Defendant’s Motion to Strike or Reconsider Temporary Injunction
- signed June 6, 2018;

        3.    Order on Plaintiff’s Motion for Contempt and Sanctions - signed June 4, 2018;

        4.      Order Granting Dallas/Fort Worth International Airport Board’s Plea to the
Jurisdiction - signed June 4, 2018;

        5.    Supplemental Order on Plaintiff’s Motion for Contempt and Sanctions - signed
June 5, 2018;

      6.      Dallas/Fort Worth International Airport Board’s Plea to the Jurisdiction, Original
Answer, Affirmative Defenses, and Jury Demand to Defendant Ruth Torres’s Second Amended
Counterclaim - filed April 12, 2018;

        7.      Third-Party Defendant Dallas/Fort Worth International Airport Board’s Plea to
the Jurisdiction - filed May 14, 2018;

        8.      Dallas/Fort Worth International Airport Board’s First Supplement to Its Plea to
the Jurisdiction, Original Answer, Affirmative Defenses, And Jury Demand to Defendant Ruth
Torres’s Second Amended Counterclaim - filed May 14, 2018;

        9.    Defendant Torres’s Answer to DFW Plea to the Jurisdiction - filed May 30, 2018;

      10.   Dallas/Fort Worth International Airport Board’s Reply to Defendant Torres’s
Answer to DFW’s Plea to the Jurisdiction - filed June 1, 2018;

        11.   Defendant’s Letter to Court Requesting Orders - filed June 5, 2018;

        12.   Notice of Appeal of Order Granting DFW’s Plea to the Jurisdiction - filed June 6,
2018;

        13.    Order Denying Defendant’s Motion to Dismiss Under Texas Citizens
Participation Act - signed June 6, 2018;

        14.   Defendant’s Answer to Original Petition and Counter-Claim - filed August 1,
2016;

        15.   Special Exception on Plaintiff’s Original Petition - filed January 17, 2018;

        16.    Defendant Torres’s Motion to Dismiss Under Texas Citizens Participation Act -
filed - May 15, 2018;

      17.    Plaintiff’s Response in Opposition to Defendant Torres’s Motion to Dismiss
Under Texas Citizens Participation Act - filed May 29, 2018;
       18.      Defendant Torres’s Motion for Leave to File Motion to Dismiss Under Texas
Citizens Participation Act - filed May 30, 2018;

       19.     Order Denying Defendant’s Motion to Reconsider Order on POE Parties’ Motion
to Dismiss - signed June 1, 2018;

       20.        Order Denying Defendant Torres’s Motion for Summary Judgment - signed June
6, 2018;

       21.     Order Denying Defendant’s Motion to Compel Discovery, for Protective Order
and Sanctions - signed June 6, 2018;

     22.    Order Regarding Defendant’s Motion for Sanctions and for Leave to File
Amended Pleading - signed June 6, 2018;

       23.     Order Regarding Defendant’s 3rd Motion for Leave to File Amended Pleading -
signed June 6, 2018;

       24.        Defendant Ruth Torres’s 3rd Amended Counter-Claim - filed May 29, 2018;

       25.        Order Denying Defendant’s Motion for Recusal - signed June 7, 2018.

Additionally, the following requested documents are not listed on the trial court’s docket sheet

and are, therefore, unavailable for inclusion in a supplemental clerk’s record: (1) “Email to court

re TI on October 15, 2016;” (2) “Email to Judge re DFW Plea w/ cases attached;” and (3) “All

ex-parte emails, calls or other communications between POE counsel & Judge directly or

through staff.”

       Although we question the necessity of the requested additional numerous documents, we

GRANT the motion as follows: We ORDER appellant to file, by September 24, 2018, an

amended request with Felicia Pitre, Dallas County District Clerk, that excludes the twenty-five

above-listed documents that are already included in the clerk’s records on file in this appeal and

those not on file with the trial court. We ORDER Ms. Pitre to file, by October 1, 2018, either a

supplemental clerk’s record containing the documents as set forth in appellant’s amended request
that she is to file by September 24 or written verification no amended request was filed by

September 24.

           We ORDER appellant to file her corrected brief by October 11, 2018 and caution her

that further requests for extension will be strongly disfavored.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre and all

parties.

                                                      /s/     ADA BROWN
                                                              JUSTICE